per curiam:
Hoy nuevamente nos encontramos en la ne-cesidad de ejercer nuestra facultad disciplinaria contra un miembro de la profesión legal por su incumplimiento con las órdenes de este Tribunal, así como con los requerimien-tos de la Oficina de Inspección de Notarías (ODIN). A pesar *684de las numerosas oportunidades concedidas al letrado de epígrafe, nos vemos en la obligación de imponer la más severa de las sanciones por una conducta que es temeraria y constituye un desafío a nuestra autoridad. Veamos los antecedentes fácticos que sostienen nuestro dictamen.
r — i
El Ledo. Mark E. Ortiz Walter (licenciado Ortiz Walter) fue admitido al ejercicio de la abogacía y de la notaría el 16 de febrero de 2005 y el 25 de enero de 2006, respectivamente.
Surge del expediente que el 10 de febrero de 2010 el Colegio de Abogados de Puerto Rico presentó ante este Foro una Moción Informativa indicándonos que el licen-ciado Ortiz Walter tenía al descubierto el pago de su fianza notarial. Se nos informó que dicha fianza notarial había vencido en enero de 2009. En consecuencia, el Colegio de Abogados peticionó que se cancelara la fianza prestada por el licenciado Ortiz Walter. Así las cosas, el 8 de marzo de 2010 emitimos una Resolución donde ordenamos al licen-ciado Ortiz Walter que mostrara causa por la cual no debía ser suspendido del ejercicio de la notaría. Le apercibimos, además, que su incumplimiento podría conllevar la sus-pensión del ejercicio de la notaría y sanciones disciplina-rias adicionales. Luego de varios trámites, el licenciado Ortiz Walter pagó la deuda señalada. En consecuencia, emitimos una Resolución archivando el asunto, no sin antes apercibirlo de que debía cumplir estrictamente con la Ley Notarial de 1987.
Así las cosas, el 24 de septiembre de 2015 el Director de la ODIN nos remitió un Informe Especial sobre Incumpli-miento de la Ley Notarial [de] Puerto Rico y su Regla-mento y en Solicitud de Remedios. En dicho Informe, el Director de la ODIN nos informó que le había remitido una *685misiva(1) a las dos (2) direcciones que obraban en el Regis-tro Unico de Abogados y Abogadas de Puerto Rico, infor-mándole al licenciado Ortiz Walter que adeudaba ciertos índices de Actividad Notarial Mensual.(2) A su vez, se le señaló que no había presentado los Informes Estadísticos de Actividad Notarial para los años naturales 2008 al 2014, inclusive. En el escrito se orientó al licenciado Ortiz Walter sobre el derecho aplicable y se le advirtió sobre la gravedad de la conducta desplegada, así como las conse-cuencias disciplinarias que acarreaba tal incumplimiento.(3) La ODIN le concedió un término final para rendir los docu-mentos adeudados advirtiéndole al licenciado Ortiz Walter que su incumplimiento conllevaría la presentación a este Tribunal del Informe correspondiente. Ambas comunicacio-nes fueron devueltas por el servicio de correo federal.
El 31 de agosto de 2015, la ODIN le remitió nuevamente una comunicación al licenciado Ortiz Walter, tanto a las direcciones que obran en el Registro Único de Abogados y Abogadas de Puerto Rico, así como a la dirección del correo electrónico que surge del sistema. Se le concedió un tér-mino final e improrrogable para que presentara los docu-mentos notariales adeudados.(4) Ambas comunicaciones fueron devueltas por el sistema de correo federal. Cabe apuntar que el expediente del licenciado Ortiz Walter re-fleja que no cuenta con una fianza notarial desde 2011.
Ante lo esbozado, la ODIN nos peticionó, entre otros ex-*686tremos, que suspendiéramos de manera inmediata e inde-finida del ejercicio de la notaría al licenciado Ortiz Walter y que ordenáramos la entrega de su obra y sello notariales.
Mientras atendíamos el Informe citado, la ODIN pre-sentó una Moción Informativa. En ella nos señaló que el 2 de octubre de 2015 había recibido una comunicación del señor Elke Vélez, cuya dirección postal era similar a la del licenciado Ortiz Walter. En su comunicación, el señor Vélez señala que el licenciado Ortiz Walter vivía y trabajaba hace siete (7) años en Alemania, lugar a donde fue a cursar estudios académicos para obtener una Maestría en Dere-cho y Economía. Expuso el señor Vélez que el licenciado Ortiz Walter estaría viajando a Puerto Rico entre enero y febrero de 2016 a fin de “poner sus cosas en orden”. Aparte de lo anterior, el señor Vélez no facilitó información adicio-nal del licenciado Ortiz Walter. El Tribunal se dio por en-terado de esta comunicación.
Evaluado lo anterior, el 16 de noviembre de 2015 emiti-mos una Resolución ordenando la incautación preventiva e inmediata de la obra protocolar y el sello notarial del licen-ciado Ortiz Walter. De igual manera, le ordenamos que mostrara causa por la cual no debía ser suspendido del ejercicio de la abogacía y la notaría en nuestra jurisdicción. En dicha Resolución ordenamos la notificación personal a través de la Oficina de los Alguaciles de este Foro.
El 18 de noviembre de 2015, un Alguacil de este Tribunal contactó a la madre del licenciado Ortiz Walter. Esta le entregó al Alguacil varios Protocolos y escrituras notariza-das por el licenciado Ortiz Walter. Surge del Inventario de Instrumentos Públicos preparado por el Alguacil que dili-genció la orden, que la “madre del Lie. Mark Ortiz Walter, quedó en comunicarse con su hijo para buscar el sello notarial y entregárnoslo”.
Al día de hoy el licenciado Ortiz Walter no ha compare-cido ante este Foro ni ha cumplido con los requerimientos de la ODIN.
*687H — I HH
El Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, dispone que todo abogado deberá observar hacia los tribunales una conducta que se caracterice por el mayor respeto y diligencia. La naturaleza de la función de abo-gado requiere de una escrupulosa atención y obediencia a las órdenes de este Tribunal, particularmente cuando se trata de procedimientos sobre su conducta profesional. In re Bello Rivera, 192 DPR 812 (2015); In re Pacheco Pacheco, 192 DPR 553 (2015).
Hemos señalado reiteradamente que desatender las ór-denes judiciales constituye un serio agravio a la autoridad de los tribunales e infringe el referido Canon 9. In re Bello Rivera, supra; In re De Jesús Román, 192 DPR 799 (2015). A su vez, hemos advertido que procede la suspensión del ejercicio de la profesión cuando un abogado no atiende con diligencia nuestros requerimientos y se muestra indife-rente a nuestros apercibimientos de imponerle sanciones disciplinarias. El deber de diligencia y respeto se extiende a los requerimientos de la Oficina de Inspección de Nota-rías y a los de la Procuradora General, pues su inobservan-cia acarrea las mismas sanciones que cuando se desatiende una orden emitida por este Tribunal. In re Pacheco Pacheco, supra; In re Irizarry Irizarry, 190 DPR 368 (2014).
Aun cuando hemos apercibido al licenciado Ortiz Walter en repetidas ocasiones de que podrían imponérsele sancio-nes disciplinarias severas si no responde oportunamente a los requerimientos de la ODIN y de este Tribunal, este ha hecho caso omiso. El expediente del licenciado Ortiz Walter refleja un patrón de desidia y desinterés de su parte en cuanto a su responsabilidad como integrante de la clase togada.
*688r — 4 h-4 I — i
Por los fundamentos antes expuestos, se suspende inme-diata e indefinidamente del ejercicio de la abogacía y la notaría al licenciado Ortiz Walter.

Se le impone el deber de notificar a todos sus clientes de su inhabilidad para continuar representándolos, devolverles cualesquiera honorarios recibidos por trabajos no realizados e informar oportunamente de su suspensión a los foros judi-ciales y administrativos. Además, tiene la obligación de acreditar a este Tribunal el cumplimiento con lo anterior dentro del término de treinta (30) días a partir de la notifi-cación de esta Opinión “per curiam” y Sentencia.


Se le apercibe que la presente acción disciplinaria no lo exime de tener que corregir, de forma inmediata y a sus expensas, lo señalado por la ODIN y de entregar de manera inmediata su Sello Notarial. Dicha obligación subsiste y su desatención lo expone al correspondiente procedimiento de desacato.


Se dictará Sentencia de conformidad.


 La carta se remitió por correo certificado con acuse.


 Los índices de Actividad Notarial adeudados corresponden a los meses de septiembre a diciembre de 2008, enero a diciembre de 2009, enero a diciembre de 2010, enero a diciembre de 2011, enero a diciembre de 2012, enero a diciembre de 2013, enero a diciembre de 2014, y enero a junio de 2015.


 Este Tribunal ha reiterado que el incumplimiento de los notarios con la obligación de rendir los índices e informes notariales dentro del término provisto en por ley constituye una falta grave a los deberes que le impone impuestos al notario por la designación de este como custodio de la fe pública notarial. Por lo tanto, esa conducta debe acarrear sanciones disciplinarias severas. In re Santiago Ortiz, 191 DPR 950, 959 (2014).


 A su vez, se le requirió el índice Mensual de julio de 2015.